 1
 2
 3
 4
 5
 6
 7
 8
 9
                                  UNITED STATES DISTRICT COURT
10
                                          DISTRICT OF NEVADA
11
12
13
14
15
16
17
18
19 GEO-LOGIC ASSOCIATES, INC., a                       Case No. 3:17-cv-00563-MMD-
     California corporation,                           WGC
20
                            Plaintiff,
21                                                     ORDER RE GEO-LOGIC
                vs.                                    ASSOCIATES, INC.’S MOTION
22                                                     TO SEAL
     METAL RECOVERY
23 SOLUTIONS, INC., a Nevada                           (Motion to Seal Exhibits and
   corporation, and THOM SEAL, Ph.D.,                  Declaration of Sayuri P. Espinosa
24 an individual,                                      Filed Herewith)
25                          Defendants.
26
27 / / /
28


     2669/025147-0032
                                                                      3:17-cv-00563-MMD-WGC
     14327244 1 a10/23/19                        -1-    [PROPOSED] ORDER RE MOTION TO SEAL
